Order filed March 10, 2022




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-21-00472-CV
                                  ____________

                          CURTIS TYLER, Appellant

                                       V.

                 TORCSILL FOUNDATIONS LLC, Appellee


                   On Appeal from the 189th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2020-07582

                                  ORDER

      The clerk’s record was filed January 24, 2022. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the motion for summary judgment filed by
defendants Torcsill Foundations, LLC and Intervale Capital, LLC.
       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before March 21, 2022, containing the motion for summary judgment
filed by defendants Torcsill Foundations, LLC and Intervale Capital, LLC.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM



Panel Consists of Justices Wise, Poissant, Wilson.